                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Joseph Wadell Dunbar, Jr. , #348569,              )            Civil Action No. 9:19-0829-RMG
                                                  )
                                                  )
                       Plaintiff,                 )
                                                  )                         ORDER
       v.                                         )
                                                  )
State of South Carolina                           )
                                                  )
                       Defendant.                 )


       This matter is before the Court upon the Report and Recommendation ("R & R") of the

Magistrate Judge to dismiss Petitioner' s case for lack of prosecution. (Dkt. No. 25.) For the

following reasons, the Court adopts the R & Ras the order of the Court. On June 10, 2019, the

Court issued a Roseboro Order       advisin~   Petitioner to file a response to Respondent' s motion for

summary judgment and specifically informed Petitioner of the importance of filing an adequate

response . (Dkt. No. 16.) In addition, Petitioner was informed that if he failed to do so,

Respondent's motion may be granted, ending this case. (Id.) The Court granted Petitioner's

requests for extensions of time to respond on July 10, 2019 and September 11 , 2019. (Dkt. Nos.

19, 22.) The Court received no response from Petitioner and the time to respond has passed.

Petitioner's lack ofresponse indicates an intent not to prosecute this case and subjects this case to

dismissal. See Fed. R. Civ. P. 41 (b) (district courts may dismiss an action if a Plaintiff fails to

comply with an order of the court); see also Ballardv. Carlson, 882 F.2d 93 , 95 (4th Cir. 1989)

(dismissal appropriate where warning given); Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920

(4th Cir. 1982) (court may dismiss sua sponte for failure to prosecute). Accordingly, the Court

adopts the R & R as the order of the Court. (Dkt. No. 25.) Petitioner' s case is DISMISSED

WITHOUT PREJUDICE.


                                                      -1-
       AND IT IS SO ORDERED.




October :l.lf, 2019
Charleston, South Carolina




                               -2-
